COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-209-CV


DAH D. SUEN                                                     APPELLANT

                                       V.

BOYD, INC.                                                        APPELLEE

                                   ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Dah D. Suen attempts to appeal from the trial court’s judgment

signed March 9, 2009. Because Appellant timely filed a motion for new trial,

his notice of appeal was due June 8, 2009, but the notice of appeal was not

filed until July 1, 2009, which was untimely.2




     1
         … See Tex. R. App. P. 47.4.
     2
         … See Tex. R. App. P. 26.1(a)(1).
      On July 14, 2009, we notified Appellant that his appeal was subject to

dismissal for want of jurisdiction unless, by July 24, 2009, he filed a response

showing grounds for continuing the appeal.3         No response has been filed.

Accordingly, we dismiss this appeal for want of jurisdiction.4




                                                         PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 31, 2009




      3
          … See Tex. R. App. P. 42.3(a).
      4
          … See Tex. R. App. P. 42.3(a), 43.2(f).

                                           2